DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (reads on claims 1-15) in the reply filed on 7/27/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 16-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed.

Claim Objections
Claim 2 is objected to because of the following informalities:  on line 7 of claim 2, the limitation reads “polyparaphenylene, polyparaphenylene,”.  This word is duplicated and one of them should be deleted.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation "said conducting polymer gel network" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.  There is no mention of a “polymer gel network” in independent claim 1
Dependent claims 11 and 12 are also rejected since they depend on claim 10.
Claim 15 recites the limitation "battery anode of claim 14" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  There is no limitation of a battery anode in either claim 1 or 14 in which claim 15 depends on.  Claim 1 recites that the multifunctional particulates comprise of an anode material but there is no limitation of the particles being in an anode.  Claim 14 recites a “powder mass” that is not mentioned in claim 15.  It is unclear if this “powder mass” is the anode being recited.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, and 4-15 are rejected under 35 U.S.C. 103 as being unpatentable over Holman et al. (US 2004/0018430, hereinafter Holman).
Regarding claim 1, Holman discloses multi-functional particulates for a lithium-ion battery (Abstract, para. 7), wherein at least one of said particulates has a diameter from 100 nm to 50 μm (para. 57, 59, 69 where the encapsulated particles have a diameter of 2μm) and comprises a conducting polymer network composite comprising one or a plurality of primary particles of an anode active material that are encapsulated by, embedded in, dispersed in, or bonded by an electrically and ionically conducting network of cross-linked polymer chains having a lithium ion conductivity from 10-8 to 5 × 10-2 S/cm and an electron conductivity from 10-8 to 103 S/cm (para. 59, 69, and 95-99and Table 1 where the anode particles are coated with poly(3,4-ethylene dioxythiophene) wherein the lithium ion and electron conductivities of poly(3,4-ethylene dioxythiophene are inherently in those ranges), and Holman further discloses that the particle coating layer is less than 0.05 μm (para. 97-99).  However, Holman does not specifically disclose where wherein said primary particles (that are encapsulated) have a diameter or thickness from 0.5 nm to 20 μm.  Since Holman discloses that the encapsulated particles have a diameter of 2μm in para. 69 and that the coating that encapsulates/coats the primary particle is less than about 1 μm (para. 97-99).  Since the primary particle size is the encapsulated particle size minus the coating layer size, it would be obvious that the primary particle size would be about 2 μm – about 1 μm wherein the range of about 1-2 μm overlaps the range of 0.5 nm to 20 μm.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 2, Holman discloses the multi-functional particulates of claim 1, as shown above, and Holman further discloses poly(3,4-ethylene dioxythiophene) or a sulfonated version thereof (para. 97-99 claim 1 rejection above, where both poly(3,4-ethylene dioxythiophene) and sulfonated poly(3,4-ethylene dioxythiophene) can be used as the coating.
Regarding claim 4, Holman discloses the multi-functional particulates of claim 1, as shown above, and Holman further discloses wherein said conducting network of cross-linked polymer chains is further reinforced with metal filaments (para. 99 nanosized metals such as nickel and zinc are also used in the coating)
Regarding claims 5-7, Holman discloses the multi-functional particulates of claim 1, as shown above, and Holman further discloses said anode active material can be prelithiated Sn or a Li alloy containing from 0.1% to 10% by weight of aluminum (para. 86-88 and Table 1).
Regarding claim 8, Holman discloses the multi-functional particulates of claim 1, as shown above, and Holman further discloses wherein said primary particles of anode active material are in a nanosheet coating having a thickness from 0.5 nm to 100 nm (para. 70 where the thickness of the nanosheet coating of the primary particles of the active material is 50nm).
Regarding claim 9, Holman discloses the multi-functional particulates of claim 1, as shown above, and Holman further discloses wherein at least one of said primary anode active material particles is coated with a layer of carbon, graphite, or graphene (para. 97-99 where the coating can also include carbon black).
Regarding claims 10-12, Holman discloses the multi-functional particulates of claim 1, as shown above, and Holman further discloses said composite further comprises lithium ion-conducting additives and salts dispersed in said conducting polymer gel network like LiClO4 and LiCl in order to improve lithium ionic conductivity (para. 99, 100, and 106) However, Holman does not specifically disclose that the amount of the additive being 0.1% to 40% by weight of the composite.  It would be obvious to one of ordinary skill in the art at the time of filing to optimize the amount of the additive being 0.1% to 40% by weight of the composite in order to optimize the lithium ionic conductivity of the composite.  “It is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 13, Holman discloses the multi-functional particulates of claim 1, as shown above, and Holman further discloses wherein said primary particles of anode active material contain porous particles having surface pores (para. 71 where the primary anode particles have surface pores).
Regarding claims 14 and 15, Holman discloses the multi-functional particulates of claim 1, as shown above, and Holman further discloses which is a lithium-ion battery containing a powder mass comprising the multi-functional particulates (Abstract, para. 7 and para. 57, 59, 69)
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Holman et al. (US 2004/0018430, hereinafter Holman) in view of Zhamu et al. (US 2017/0338472, as submitted by Applicant in the IDS forms, hereinafter Zhamu).
Regarding claim 3, Holman discloses the multi-functional particulates of claim 1, as shown above, and but Holman does not specifically disclose graphene sheets selected from pristine graphene, graphene fluoride, graphene chloride, graphene bromide, graphene iodide, nitrogenated graphene, hydrogenated graphene, doped graphene, chemically functionalized graphene, a combination thereof, or a combination thereof with graphene oxide or reduced graphene oxide.  Zhamu discloses encapsulating anode Sn particles (Holman’s anode particles are also Sn in Table 1 of Holman) with chemically functionalized graphene in order to improve wettability of the electrode active material by the electrolyte or the compatibility between the electrode active material and the electrolyte in a battery (Zhamu para. 143).  Therefore, it would be obvious to one of ordinary skill in the art at the time of filing to include chemically functionalized graphene in the composite coating of Holman’s Sn anode particles in order to improve wettability of the electrode active material by the electrolyte or the compatibility between the electrode active material and the electrolyte in a battery.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK A CHERNOW whose telephone number is (571)270-7962. The examiner can normally be reached Monday-Wednesday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 5712721481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK A CHERNOW/Examiner, Art Unit 1729     

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729